Citation Nr: 1009514	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right arm 
disability.

2.  Entitlement to service connection for right hand 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from September 1959 to 
April 1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Entitlement to service connection for right arm disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A right hand disability is attributable to service.


CONCLUSION OF LAW

A right hand disability was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).

VA has satisfied its duty to notify.  The VCAA letter sent to 
the appellant in June complied with statutory notice 
requirements as outlined above.  Also, VA has satisfied its 
duty to assist the appellant under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  Service treatment records have been 
obtained and associated with the claims folder.  VA afforded 
the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant a VA examination.

In view of the favorable decision below, any deficiencies in 
either the duty to notify or assist are harmless and without 
prejudice to the appellant.

Service Connection

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service entrance examination dated September 1959 reflects no 
defects or diagnoses.  History of right elbow fracture at age 
6, treated with closed reduction was noted; it was further 
noted that there was later surgery to release pressure on a 
nerve.  Service entrance examination shows that this had 
healed with no orthopedic or neurological sequelae.  Service 
treatment records show that the appellant was seen for his 
right hand and wrist in February 1960.  At this time, a 
history of lead poisoning with partial radical nerve 
paralysis was noted.  Examination was unremarkable except for 
difficulty extending the fingers.  The appellant was referred 
for therapy for the right hand and wrist.  Right arm, 
complaints of vague limitation of motion, stiffness and 
numbness were also noted that month.  Report of separation 
examination dated April 1960 reflects normal clinical 
evaluation except for a 4 inch scar of right arm.  The 
appellant reported that he was in excellent health except for 
nerves in his right arm.

An August 2006 VA treatment record indicated a past surgical 
history of multiple bilateral arm injuries.  Loss of right 
hand spreading function since injuries was noted.

Report of VA examination dated April 2009 reflects that the 
examiner obtained a medical history from the appellant and 
reviewed the medical findings of record.  An examination was 
performed and the clinical findings recorded.  The appellant 
reported that he has had right hand and arm symptoms since 
his in-service injury.  Post service history included injury 
to the right shoulder, arm, and hand when boxes fell out of a 
truck on his opening the tailgate door.  He had shoulder 
surgery and this had no long-term effect on the right arm or 
hand.  Right arm and hand examination was performed along 
with x-ray.  The impression was (1) denervation of the 
extensor muscles of the digits of the right hand.  Flexors 
are working unopposed and the hand is in a closed fist-like 
position with no active motion; (2) Decreased motion of the 
wrist secondary to disuse; and (3) Essentially normal, pain-
free elbow function.  The examiner opined that "With the 
history of injury in the service and the extremely rapid 
onset of his symptoms in the service, and documented 
difficulty opening his right hand, it is more likely than not 
that the current condition is related to the service."

In weighing the appellant's statements, service treatment 
records, and report of VA examinations, the Board concludes 
that the evidence warrants service connection for right hand 
disability.  

First, the Board observes that veterans are presumed to have 
entered service in sound condition as to their health.  38 
U.S.C.A. § 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Here, although history 
of right elbow fracture at age 6 was noted on service 
entrance, report of entrance examination further shows that 
there were no orthopedic or neurological sequelae therefrom.  
Also, clinical evaluation of the upper extremities was normal 
on service entrance; no disorder of the right hand was 
identified.  Clinical evaluation of the upper extremities was 
normal.  Therefore, absent clear and unmistakable evidence 
that a hand disability existed prior to service, the 
appellant is presumed to have entered service in sound 
condition with regard to his right hand.

Second, the appellant is competent to report his in-service 
hand problems and continuity after service.  The appellant is 
competent in this regard because this knowledge comes to him 
through his experience.  Layno v. Brown, 6 Vet.App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  Furthermore, the Board finds that the appellant is 
credible.  Credibility is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Here, the service treatment 
records corroborate the appellant's report of hand problems 
in service and report of VA examination dated April 2009 
reflects that his right hand disability is consistent with 
the documented difficulty he had opening his hand.  
Therefore, the Board finds that, as the appellant is both 
competent and credible, his statements have significant 
probative value.

Third, the evidence in this case includes a favorable medical 
opinion supported by facts in the record.  Report of VA 
examination dated April 2009 reflects the examiner's opinion 
that the appellant's right hand disability is more likely 
than not related to service in view of the history of injury 
in the service and the extremely rapid onset of his symptoms 
in the service, and the documented difficulty opening his 
right hand.  This is highly probative and weighs in favor of 
the appellant's claim.

Although the lack of evidence of treatment may bear on the 
credibility of an appellant's assertions, Savage v. Gober, 10 
Vet.App. 488 (1997), the Board believes that the evidence of 
in-service complaints and coupled with the favorable VA 
medical opinion are more probative than the lack of 
continuity of treatment following service discharge.

Accordingly, the weight of the evidence supports the claim; 
and the claim for service connection for right hand 
disability is granted.


ORDER

Service connection for right hand disability is granted.


REMAND

The Board remanded this case in January 2009 for a VA 
examination and opinion on whether there is orthopedic or 
neurologic impairment of the right arm attributable to 
service.  However, the opinion rendered appears to address 
the right hand only, not the arm.  The impression on VA 
examination in April 2009 included decreased motion of the 
wrist secondary to disuse.  No opinion was given on whether 
this is secondary to right hand disability, or related to 
history of right arm injury in service.

Also, the Board had requested on remand that the VA examiner 
address whether the appellant's pre-existing right elbow 
fracture increased in severity during service.  Aggravation 
of the pre-existing right elbow fracture injury was not 
discussed in the April 2009 report of examination.

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Therefore, remand for a VA examination and opinion addressing 
the above is necessary before the Board may decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be scheduled for 
a VA examination to ascertain whether he 
has any right arm disability attributable 
to service.  The examiner should clearly 
identify right arm disorders shown on 
examination, and indicate whether there is 
neurologic deficit and/or orthopedic 
disability.  The examiner should provide 
an opinion regarding whether it is more 
likely, at least as likely as not, or less 
likely than not that any currently shown 
right arm disability is related to 
service.  Also, the examiner should 
address whether the appellant's pre-
existing right elbow fracture increased in 
severity during service.  A complete 
rational for all opinions must be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


